Citation Nr: 1601168	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-33 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied the petition to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  

The Veteran and his wife testified before the undersigned at a Board videoconference hearing in November 2015.  A transcript of the hearing has been reviewed and associated with the claims file.


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO denied service connection for an acquired psychiatric disorder; a January 2001 rating decision confirmed and continued that denial.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2.  Evidence received since the last final rating decision is neither cumulative nor redundant of the evidence then of record  and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder.

3.  Resolving all doubt in favor of the Veteran, his acquired psychiatric disorder is related to his period of active military service.

CONCLUSIONS OF LAW

1.  The September January 2001 rating decision which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the January 2001 rating decision is new and material; and the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claims decided herein have been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Petition to Reopen

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Factual Background and Analysis

In a September 2000 rating decision, the RO denied the Veteran's claim of service connection for an acquired psychiatric disorder because there was no evidence of a confirmed psychiatric condition.  A January 2001 rating decision confirmed the denial.

The evidence of record at the time of the last final rating decision included service medical records and VA correspondence requesting that the Veteran submit evidence to support his claim.

The appellant was notified of the adverse decisions and of his procedural rights by letter in October 2000 and again in a January 2001 communication.  He did not appeal the decisions or submit new and material evidence within a year of their issuance.  Thus, the September 2000 and January 2001 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

The evidence received since the last final January 2001 rating decision includes: VA treatment records demonstrating treatment for PTSD, bipolar disorder and depression; October 2012 and April 2014 VA examination reports with a diagnosis of bipolar disorder; a December 1999 private examination providing a diagnosis of PTSD; an October 2012 private examination listing bipolar disorder and PTSD as psychiatric conditions; and a transcript of the November 2015 Board videoconference hearing. 

This evidence is new, as it was not part of the record at the time of the September 2000 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence demonstrates that the Veteran has a diagnosis of a psychiatric disorder.  Therefore, the evidence is new and material, and the claim is reopened.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition; a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If the veteran "engaged in combat with the enemy," and a diagnosis of PTSD is based on a combat stressor, then a veteran's statements alone are enough to establish the occurrence of the in-service stressor if such stressor is consistent with the circumstances of his or her service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background

The Veteran asserts that his psychiatric disorder is related to military service in Vietnam, to include combat service. 

Service treatment records are negative for complaints of, treatment for or a diagnosis of a psychiatric disorder.  Military personnel records demonstrate that the Veteran had service in Vietnam where, in pertinent part, he participated in operations against the insurgent Viet Cong forces and participated in defense at Chu Lai Combat Base against insurgent Viet Cong.  A review of the appellant's Form DD-214 indicates that his miliary occupational specialty was a rifleman.

A September 1999 private treatment record notes that the Veteran was treated for delayed condition of PTSD, which was related, in part, to his Vietnam experience.  A December 1999 private evaluation also reveals diagnoses of PTSD, anxiety and depression.  

The Veteran was provided a VA examination in October 2012.  The examiner determined that the appellant did not meet the criteria for PTSD.  Bipolar disorder, mixed was diagnosed.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of this finding, she stated that bipolar disorder was diagnosed 15 years prior to the examination.  Additionally, there was no treatment of mental illness during military service.  

An October 2012 private examination report is also of record.  While the examiner diagnosed PTSD, he did not provide an opinion as to whether the condition is related to the Veteran's period of military service.  

Post-service VA treatment records also note diagnosis of PTSD and bipolar disorder.  

The Veteran was afforded an additional VA examination in April 2014.  The examiner noted that the Veteran did not have a diagnosis of PTSD and continued the diagnosis of bipolar disorder.  She opined that that condition was less likely than not incurred in or caused by the claimed in-service military stressor.  However, she determined that the bipolar disorder was at least as likely as not aggravated by the Veteran's combat experiences and stressors in Vietnam.  She noted that the stressors the Veteran experienced in Vietnam at times caused him to feel more angry or depressed, which may trigger his bipolar disorder and cause irritability and mood swings.  Loud sounds could serve as triggers to set off a manic or depressed mood.  The examiner noted that the Veteran had daily thoughts of his experiences in Vietnam and became upset and withdrawn.  She noted that bipolar disorder began after military service and the Veteran did not receive treatment for the condition during service.  The examiner also identified a number of military related stressors. 

In a December 2013 statement and during the November 2015 Board hearing, the appellant reported a number of military events that he attributed to his psychiatric condition.  Such events included his unit receiving military fire and witnessing people die.

Analysis

After a review of the evidence of record, the Board finds that service connection for an acquired psychiatric disability is warranted.  Initially, the Board notes that the evidence does not establish a definitive diagnosis of PTSD.  However, the Veteran has been diagnosed with bipolar disorder.  Thus, the first element for service connection has been satisfied.

Although the Veteran contends that his acquired psychiatric disability is the result of military combat, the evidence does not establish that the Veteran engaged in combat for VA purposes.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Nevertheless, the Board finds that the stressors identified by the Veteran are generally consistent with the circumstances of his service in a combat environment.  The Board finds that the Veteran is competent to report the incidents he experienced during service, and there is no evidence of record to indicate that the statements are false.  The Board also finds the Veteran credible.  Therefore, under currently applicable regulations, the Veteran's lay statements as to the in-service stressors are sufficient to establish the second element of service connection.  

The remaining question to be addressed is whether the diagnosed bipolar disorder is related to military service.

The Board finds that the evidence is in equipoise.  In this regard, the Veteran has reported many stressors related to military service, at least some of which would be consistent with the types and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  The October 2012 and April 2014 VA examiners determined that the bipolar disorder was not related to military service.  However, the April 2014 VA examiner opined that the condition, while not of service origin, had likely been aggravated by his military service stressors.   

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder is warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder is granted.

Service connection for an acquired psychiatric disorder, to include major depressive disorder, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


